Exhibit 23.2 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS We hereby consent to the use of and reference to our name and to the use of extracts from our report dated February 16, 2010, evaluating the proved and probable reserves of Compton Petroleum Corporation, as of December 31, 2009, in Compton Petroleum Corporation's Annual Report on Form 40-F for the year ended December 31, 2009. NETHERLAND, SEWELL & ASSOCIATES, INC. By: /s/ C.H. (Scott) Rees III, P.E. C.H. (Scott) Rees III, P.E. Chairman and Chief Executive Officer Dallas, Texas February 25, 2010 Please be advised that the digital document you are viewing is provided by Nethertand, Sewell & Associates Ina (NSAI) as a convenience to our clients. The digital document is intended to be substantively the same as the original signed document maintained by NSAI. The digital document is subject to the parameters, limitations, and conditions stated In the original document In the event of any differences between the digital document and the original document the original document shall control and supersede the digital document
